Per Curiam:

Owing to the inconvenience to which the city of Scammon- is subjected in the matter of providing its street lighting while this litigation is pending and unconcluded, the decision in this case should be handed down at once, although a formal opinion thereon may require considerable time for its preparation. To prevent parties interested from being *439misled by a decision without an accompanying opinion, the views of the court will be briefly outlined:
The contract between the 'Welsbach Company and the American Gas Company, which expired on May 1, 1916, was not extended by the public utilities act. (City of Wilson v. Electric Light Co., ante., p. 425.) Neither did that act arbitrarily extend the relations of the Welsbach company to the city of Scammon. The plaintiff’s rights under its contract having terminated, its duties thereunder were likewise terminated. Moreover, the business of the Welsbach company in the city of Scammon, even if it be a public service utility business, is wholly separate, distinct and unrelated to any business in which it may be engaged elsewhere, and its business in Scammon is expressly left by the public utilities act (Laws 1911, ch. 238, § 3, Gen. Stat. 1915, § 8329) to the control of the city of Scammon, and not to the public utilities commission except in a situation where an invocation of the provisions of section 33 of the public utilities act would be appropriate. The public utilities commission’s control of the business of the American Gas Company (City of Scammon v. Gas Co., 98 Kan. 812, 160 Pac. 316), does not extend to the business of the Welsbach company — at least it does not so extend since the expiration of the Welsbach company’s contract' for service and its consequent and legitimate severance of business relations with the American Gas Company.
The judgment of the district court is reversed with instructions to enter judgment for plaintiff.